DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fietzk et al (PG-PBU US 2013/0330243) in view of Ishioka et al (U.S. 6.027.701) and Hosokawa et al (JP2001-210448, cited in IDS).
Regarding claim 13, Fietzk et al disclose an ozone generator (ABSTRACT). The apparatus comprises 
(1) an inner electrode 5  (i.e. at least one electrode, Figure 1, paragraph [0033]);
(2) an outer tube electrode 1 (i.e. at least one annular electrode,  Figure 1, paragraph [0026]); and
(3) a tubular dielectric 2 between the inner electrode 5 and outer electrode 1 (i.e. an annular dielectric …..,  Figure 1, paragraph [0026] ).
Fietzk teaches that silent discharge is generated by applied electric power to the electrodes and at least the outer electrodes is cooled by circulating cooling water (paragraphs [0027] & [0032]), but does not teach one or more annular heat pipes surrounding the inner electrode or having radially spaced walls. 
However, Ishioka et al disclose an ozone generator (ABSTRACT). Ishioka teaches that the ozone generator comprises an inner high voltage electrode 13, an annular outer ground electrode 11, an annular dielectric 11b between the inner electrode 11 and the outer electrode 13,  and an annular water jacket 4 surrounding the inner electrode 11 and having a double wall structure  (i.e. a condensable heat transfer medium, & radially spaced walls, Figures 1-3, 8, 11-12, col. 7, line 10-15 & 67).
Ishioka further indicates that a cooling water is supplied to the water jacket 4 for cooling the outer ground electrodes for improving ozone production (col. 2, line 39-44). Therefore, it would be obvious for one having ordinary skill in the art to include an annular water jacket having a double wall structure and surrounding the inner electrode as suggested by Ishioka in order to cool the electrodes, hence improving ozone production within the device of Fietzk.
It should be noted that “one or more heat pipes” does not recite any additional structures and will be interpreted as “a hollow/pipe/tube configured for heat transfer/exchange. The water jacket 4 of Ishioka is for cooling the electrodes by recirculating cooling water, hence “one or more heat pipes”.
Ishioka teaches that a cooling water is supplied to the water jacket 4 for cooling the outer ground electrodes for improving ozone production (col. 2, line 39-44), but Fietzk/Ishioka does not teach the heat pipe having an evaporation section and a condensation zone. However, Hosokawa et al disclose an ozone generator (OVERVIEW). Hosokawa teaches that the ozone generator comprises a heat pipe 19 comprising an evaporation section 19b at the central portion of the heat pipe and a condensing section 19c having cooling fins 3 at one end of the heat pipe 19 (Figures 3 & 4, paragraphs [0010] – [0011]). Hosokawa further indicates that such configuration can effectively cool the ozone generating device (paragraphs [0004] & [0027]). Therefore, it would be obvious for one having ordinary skill in the art to utilize a heat pipe having an evaporation section and a condensing section as suggested by Hosokawa in order to effectively cool the ozone generating device of Fietzk/Ishioka.
Regarding claim 14, Ishioka teaches that the water jacket 4 is defined by a pair of partition walls 5/6 and the ground electrode 11 (Figures 1, 3, 4, col. 10, line 21-26).
Regarding claim 15, Ishioka teaches that the cylindrical high-voltage electrode 13 is concentrically located inside of the gourd electrode 11 and comprises a metal cooling inlet/outlet pipe 13a/13b, wherein the cylindrical electrode 13 forms an enclosed cavity (Figure3, col. 9, line 1-10).
Regarding claims 16-17 and 29-30, Ishioka teaches that the cooling water is circulated within a recirculation loop (Figure 1, col. 7, line 61-67).
Regarding claim 18, Fietzk teaches the inner/central high voltage electrode 5 comprising wire mesh (Figure 1, paragraph [0028]). Ishioka teaches a cooling water inlet pipe 13a for cooling the inner high voltage electrode for further cooling efficiency (Figure 3, col. 9, line 1-10).
Regarding claims 19 and 20, Ishioka teaches that the cooling water is circulated within a recirculation loop (Figure 1, col. 7, line 61-67).
Regarding claim 21, Ishioka teaches that the water inlet pipe 13a is provided on the high voltage electrode 13 for receiving cooling water from the water distributor 23 and an insulator 24 is incorporated with the high voltage electrode 13 and cooling water distributor 23 (Figure 1 & 11, col. 7, line 36-38 & col 15, line 45-500.
Regarding claim 22,  Fietzk teaches mesh inner electrode 5 (Figure 1, paragraph [0033]).
  Regarding claim 23, Fietzk teaches that the mesh 5 comprises stainless steel wire (paragraph [0033]).
Regarding claim 24, Ishioka teaches that the water jacket 4 is defined by a pair of partition walls 5/6 and the ground electrode 11 (Figures 1, 3, 4, col. 10, line 21-26).
Regarding claim 25, Ishioka teaches that a plurality of ozone generating tubes include a plurality of discharge gaps between the electrodes and the dielectrics, wherein the gap 12 is traversed by the feed gas from inlet 7 to the outlet 8 (Figures 1, 3, & 26, col. 1, line 26-27, col. 7, line 8-16 & col. 8, line 30-32).
Regarding claim 26, Ishioka teaches that a plurality of ozone generating tubes include a plurality of discharge gaps traversed by the feed gas from inlet 7 to the outlet 8 (Figures 1, 3, & 26, col. 1, line 26-27, col. 7, line 8-16 & col. 8, line 30-32). Ishioka teaches that the cylindrical high-voltage electrode 13 comprises a metal cooling inlet/outlet pipe 13a/13b and forms an enclosed cavity (Figure3, col. 9, line 1-10). Ishioka teaches that the water jacket 4 has a double wall  structure and is defined by a pair of partition walls 5/6 and the ground electrode 11 (Figures 1, 3, 4, col. 10, line 21-26).
Regarding claim 27, Hosokawa teaches the heat pipe having a condensing section 19a with air-cooled fin 3 (Figures 3 & 4, paragraph [0010]).
Regarding claim 28, Ishioka teaches that the water jacket 4 is directedly connected to a heat exchanger (Figure 1, col. 7,line 61-67).
Regarding claim 31, Ishioka teaches that ozone is generated by silent discharge (col. 1, line 11-13). Fietzk teaches that ozone is generated by silent discharge (paragraphs [0032]). 
. Response to Arguments
Due to the applicant’s amendments, objections to drawings and rejections under 112 are withdrawn.
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claim 13-31 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIUYU TAI/Primary Examiner, Art Unit 1795